              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 1 of 16



                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

CHARLES TAYLOR,                                        §
Individually and on behalf                             §                         5:19-cv-00347
                                                               Civil Action No. _______________
of all others similarly situated                       §
                                                       §
        Plaintiff,                                     §       JURY TRIAL DEMANDED
                                                       §
v.                                                     §       COLLECTIVE ACTION
                                                       §       PURSUANT TO 29 U.S.C. § 216(b)
C6 DISPOSAL SYSTEMS, INC.                              §
                                                       §       CLASS ACTION PURSUANT TO
        Defendant.                                     §       FED. R. CIV. P. 23

                  ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

        Plaintiff Charles Taylor brings this action individually and on behalf of all current and former

Waste Disposal Drivers (hereinafter “Plaintiff and the Putative Class Members”) who worked for C6

Disposal Systems, Inc. (“Defendant” or “C6”) at any time during the relevant statutes of limitation

through the final disposition of this matter, to recover compensation, liquidated damages, and

attorneys’ fees and costs pursuant to the provisions of Sections 207 and 216(b) of the Fair Labor

Standards Act of 1938, as amended 29 U.S.C. § 216(b), and Texas common law.

        Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b) of the FLSA, 29

U.S.C. § 216(b), while the Texas common law claim is asserted as a class action under Federal Rule of

Civil Procedure 23.




Original Collective/Class Action Complaint                                                       Page 1
              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 2 of 16



                                                I.
                                             OVERVIEW

        1.       This is a collective action to recover overtime wages and liquidated damages brought

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19 and a class action pursuant

to the laws of Texas.

        2.       Plaintiff and the Putative Class Members are those persons who are current and former

non-exempt employees of C6 who have worked as Waste Disposal Drivers and were responsible for

hauling waste and garbage to the appropriate facilities¾such as landfill and transfer

facilities¾throughout the United States at any time during the relevant statutes of limitation.

        3.       Plaintiff and the Putative Class Members routinely worked (and continue to work) in

excess of forty (40) hours per workweek.

        4.       During the relevant time period, C6 has knowingly and deliberately failed to

compensate Plaintiff and the Putative Class Members for all hours worked in excess of forty each

week on a routine and regular basis.

        5.       Specifically, C6’s regular practice¾including during weeks when Plaintiff and the

Putative Class Members worked in excess of 40 hours (not counting hours worked “off-the-

clock”)¾was (and is) to automatically deduct a 30-minute meal-period from Plaintiff and the Putative

Class Members’ daily time even though they regularly worked (and continue to work) “off-the-clock”

through their respective meal-period breaks.

        6.       C6 also does not compensate Plaintiff and the Putative Class Members for all hours

spent working while Plaintiff and the Putative Class Members are in line at the landfill. Specifically,

when Plaintiff Taylor spent over an hour in line waiting at the dump, C6 would only pay Plaintiff

Taylor for thirty minutes.




Original Collective/Class Action Complaint                                                        Page 2
                Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 3 of 16



        7.        The effect of C6’s practice was (and is) that all time worked by Plaintiff and the

Putative Class Members was not (and is not) counted and paid; thus, C6 has failed to properly

compensate Plaintiff and the Putative Class Members for all of their hours worked and resultingly

failed to properly calculate Plaintiff and the Putative Class Members’ overtime under the FLSA and

Texas state law.

        8.        Plaintiff and the Putative Class Members did not and currently do not perform work

that meets the definition of exempt work under the FLSA or Texas common law.

        9.        Plaintiff and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant to 29

U.S.C. § 216(b), and to recover all damages owed under the Texas class action pursuant to Federal

Rule of Civil Procedure 23.

        10.       Plaintiff also prays that all similarly situated workers (Putative Class Members) be

notified of the pendency of this action to apprise them of their rights and provide them an opportunity

to opt-in to this lawsuit.

        11.       Plaintiff also prays that the Rule 23 class is certified as defined herein, and that Plaintiff

Henry designated herein be named as the Class Representative for the Texas Class.

                                                    II.
                                               THE PARTIES

        12.       Plaintiff Charles Taylor (“Taylor”) was employed by C6 in Texas during the relevant

time period. Plaintiff Taylor did not receive compensation for all hours worked or the correct amount

of overtime compensation for all hours worked in excess of forty (40) hours per workweek.1

        13.       The FLSA Collective Members are those current and former Waste Disposal Drivers

who were employed by C6, anywhere in the United States and at any time from April 3, 2016 through



        1   The written consent of Charles Taylor is attached hereto as Exhibit “A.”

Original Collective/Class Action Complaint                                                              Page 3
              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 4 of 16



the final disposition of this matter, and have been subjected to the same illegal pay system under which

Plaintiff Taylor worked and was paid.

        14.      The Texas Class Members are those current and former Waste Disposal Drivers who

were employed by C6 in Texas, at any time from April 3, 2015 through the final disposition of this

matter, and have been subjected to the same illegal pay system under which Plaintiff Taylor worked

and was paid.

        15.      Defendant C6 Disposal Systems, Inc. is a domestic for-profit corporation, organized

under the laws of the State of Texas. C6 Disposal Systems, Inc. may be served through its registered

agent for service of process: Jorge Antonio Cantu, 2123 FM 1516, Converse, Texas 78109.

                                              III.
                                     JURISDICTION & VENUE

        16.      This Court has federal question jurisdiction over the FLSA claims pursuant to

28U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.

        17.      This Court has supplemental jurisdiction over the additional Texas state-law claims

pursuant to 28 U.S.C. § 1367.

        18.      This Court has personal jurisdiction over C6 because the cause of action arose within

this district as a result of C6’s conduct within this District and Division.

        19.      Venue is proper in the Western District of Texas because this is a judicial district where

a substantial part of the events or omissions giving rise to the claim occurred.

        20.      Specifically, C6 has maintained a working presence throughout the State of Texas and

Plaintiff and the Putative Class Members worked for C6 in San Antonio, Texas which is located within

this District and Division.

        21.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(b).




Original Collective/Class Action Complaint                                                          Page 4
                 Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 5 of 16



                                                 IV.
                                          ADDITIONAL FACTS

          22.       Defendant C6 is a full-service solid waste company providing waste collection,

recycling and disposal services to commercial, industrial and residential customers across the state of

Texas.2

          23.       To provide their services, C6 employed (and continues to employ) numerous

workers—including Plaintiff and the individuals that make up the putative or potential class. While

exact job titles may differ, these employees were subjected to the same or similar illegal pay practices

for similar work throughout the United States.

          24.       Plaintiff and the Putative Class Members are (or were) non-exempt Waste Disposal

Drivers employed by C6 for the relevant time-period preceding the filing of this Complaint through

the final disposition of this matter.

          25.       Importantly, none of the FLSA exemptions relieving a covered employer (such as C6)

of the statutory duty to pay its employees overtime at one and one-half times the regular rate of pay

apply to Plaintiff or the Putative Class Members.

          26.       Moreover, Plaintiff and the Putative Class Members are similarly situated with respect

to their job duties, their pay structure and, as set forth below, the policies of C6 resulting in the

complained of FLSA violations.

          27.       C6 has a policy that Waste Disposal Drivers, such as Plaintiff and the Putative Class

Members, automatically have thirty (30) minutes per day for a meal period deducted from his or her

hours worked.




          2   See https://www.c6disposal.com/company/c-6-customers/


Original Collective/Class Action Complaint                                                         Page 5
               Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 6 of 16



         28.     C6 was (and continues to be) aware that Plaintiff and the Putative Class Members

regularly worked (and continue to work) through their 30-minute or one-hour meal periods without

pay in violation of the FLSA.

         29.     When calculating Plaintiff and the Putative Class Members’ hours each pay period, C6

deducted (and continues to deduct) thirty minutes from Plaintiff and the Putative Class Members’

daily on-the-clock hours in violation of the FLSA.

         30.     In other words, for each 5-day workweek, C6 deducted (and continues to deduct) a

minimum of 2.5 hours from each workweek’s total “on-the-clock” hours. For a 6-day workweek, C6

deducted (and continues to deduct) a minimum of 3 hours from each workweek’s total “on-the-clock”

hours.

         31.     C6’s systematic deduction of the 30-minute meal period from Plaintiff and the Putative

Class Members’ “on-the-clock” time resulted (and continues to result) in Plaintiff and the Putative

Class Members working overtime hours for which they were (and are) not compensated at a rate not

less than time and one-half as is required by the FLSA.

         32.     C6’s systematic deduction of the 30-minute meal period from actual hours worked in

excess of 40 hours per workweek deprived (and continues to deprive) Plaintiff and the Putative Class

Members of the required and proper amount of overtime pay in violation of the FLSA.

         33.     C6 also has a corporate policy to not pay Plaintiff and the Putative Class Members for

all time spent waiting in line at the landfill. Specifically, Plaintiff Taylor would only be paid for thirty

(30) minutes of wait time at the landfill even though his actual wait time could be over an hour per

day.

         34.     The time spent waiting in line at the landfill to drop off loads by Plaintiff and the

Putative Class Members is essential and integral to C6’s business and C6 knew (and continues to know)




Original Collective/Class Action Complaint                                                          Page 6
              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 7 of 16



that the FLSA requires C6 to pay Plaintiff and the Putative Class Members for all the time they spent

waiting in line to access the landfill.

        35.      As a result of C6’s failure to compensate Plaintiff and the Putative Class Members for

performing work “off-the-clock,” Plaintiff and the Putative Class Members worked overtime hours

for which they were not compensated.

        36.      C6’s failure to compensate Plaintiff and the Putative Class Members for their “off-the-

clock” overtime hours violated (and continues to violate) the FLSA.

        37.      C6 knew or should have known that it was miscalculating Plaintiff and the Putative

Class Members’ regular rates of pay and that the proper amount of overtime compensation was not

being paid to Plaintiff and the Putative Class Members in violation of the FLSA.

        38.      C6 knew or should have known that its failure to pay the correct amount of overtime

to Plaintiff and Putative Class Members would cause, did cause, and continues to cause financial injury

to Plaintiff and the Putative Class Members.

        39.      C6 knew or should have known that causing and/or requiring Plaintiff and the

Putative Class Members to perform necessary work “off-the-clock” would cause, did cause, and

continues to cause financial injury to Plaintiff and the Putative Class Members.

        40.      C6’s actions therefore constitute willful violations under the FLSA and were not made

in good faith.

                                                 V.
                                          CAUSES OF ACTION

                                           COUNT ONE
                            (Collective Action Alleging FLSA Violations)

A.      FLSA COVERAGE

        41.      All previous paragraphs are incorporated as though fully set forth herein.

        42.      The FLSA Collective is defined as:

Original Collective/Class Action Complaint                                                       Page 7
                Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 8 of 16



          ALL WASTE DISPOSAL DRIVERS WHO WORKED FOR C6 DISPOSAL
          SYSTEMS, INC., ANYWHERE IN THE UNITED STATES, AT ANY TIME
          FROM APRIL 3, 2016 THROUGH THE FINAL DISPOSITION OF THIS
          MATTER (“FLSA Collective” or “FLSA Collective Members”).

          43.    At all times hereinafter mentioned, C6 has been an employer within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          44.    At all times hereinafter mentioned, C6 has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, or in any closely related process

or occupation directly essential to the production thereof, and in that that enterprise has had, and has,

an annual gross volume of sales made or business done of not less than $500,000.00 (exclusive of

excise taxes at the retail level which are separately stated).

          45.    Specifically, C6 operates on interstate highways, purchases materials through

commerce, transports materials through commerce and on the interstate highways, and conducts

transactions through commerce, including the use of credit cards, phones and/or cell phones,

electronic mail and the Internet.

          46.    During the respective periods of Plaintiff and the FLSA Collective Members’

employment by C6, these individuals provided services for C6 that involved interstate commerce for

purposes of the FLSA.

          47.    In performing the operations hereinabove described, Plaintiff and the FLSA Collective

Members were engaged in commerce or in the production of goods for commerce within the meaning

of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a),

207(a).



Original Collective/Class Action Complaint                                                         Page 8
              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 9 of 16



        48.      Specifically, Plaintiff and the FLSA Collective Members are (or were) non-exempt

Waste Disposal Drivers who assisted C6’s customers throughout the United States. 29 U.S.C. § 203(j).

        49.      At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members are (or

were) individual employees who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206–07.

        50.      The proposed class of similarly situated employees, i.e. FLSA collective members,

sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 42.

        51.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee and personnel records of C6.

B.      FAILURE TO PAY WAGES AND OVERTIME UNDER THE FAIR LABOR
        STANDARDS ACT

        52.      C6 violated provisions of Sections 6, 7 and 15 of the FLSA, 29 U.S.C. §§ 206, 207, and

215(a)(2) by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such non-exempt employees for all the hours they worked in excess of forty

(40) hours per week at rates at least one and one-half times the regular rates for which they were

employed.

        53.      Moreover, C6 knowingly, willfully, and with reckless disregard carried out its illegal

pattern of failing to pay Plaintiff and other similarly situated employees the proper amount of overtime

compensation for all hours worked over forty (40) each week. 29 U.S.C. § 255(a).

        54.      C6 knew or should have known its pay practices were in violation of the FLSA.

        55.      C6 is a sophisticated party and employer, and therefore knew (or should have known)

its pay policies were in violation of the FLSA.

        56.      Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated laborers who trusted C6 to pay them according to the law.
Original Collective/Class Action Complaint                                                       Page 9
              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 10 of 16



        57.       The decision and practice by C6 to not pay Plaintiff and the FLSA Collective Members

overtime for all hours worked over forty (40) each week was neither reasonable nor in good faith.

        58.       Accordingly, Plaintiff and the FLSA Collective Members are entitled to be paid

overtime wages for all hours worked in excess of forty (40) hours per workweek pursuant to the FLSA

in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated damages, attorneys’

fees and costs.

C.      COLLECTIVE ACTION ALLEGATIONS

        59.       All previous paragraphs are incorporated as though fully set forth herein.

        60.       Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of C6’s

employees who are (or were) similarly situated to Plaintiff with regard to the work they performed and

the manner in which they were paid.

        61.       Other similarly situated employees of C6 have been victimized by C6’s patterns,

practices, and policies, which are in willful violation of the FLSA.

        62.       The FLSA Collective Members are defined in Paragraph 42.

        63.       C6’s failure to pay Plaintiff and the FLSA Collective Members overtime compensation

at the rates required by the FLSA, results from generally applicable policies and practices of C6, and

does not depend on the personal circumstances of Plaintiff or the FLSA Collective Members.

        64.       Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

Members.

        65.       The specific job titles or precise job requirements of the various FLSA Collective

Members does not prevent collective treatment.

        66.       All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be properly compensated their overtime

wages for all hours worked in excess of forty (40) each week.

Original Collective/Class Action Complaint                                                       Page 10
              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 11 of 16



        67.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

        68.      Absent a collective action, many members of the proposed FLSA collective will not

likely obtain redress of their injuries and C6 will retain the proceeds of its violations.

        69.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

        70.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined as in Paragraph 42 and notice should be promptly sent.

                                         COUNT TWO
                    (Class Action Alleging Violations of Texas Common Law)

A.      VIOLATIONS OF TEXAS COMMON LAW

        71.      All previous paragraphs are incorporated as though fully set forth herein.

        72.      Plaintiff Taylor further brings this action pursuant to the equitable theory of quantum

meruit. See Artemis Seafood, Inc. v. Butcher’s Choice, Inc. No. CIV. A. 3:98-0282, 1999 WL 608853, at *3

(N.D. Tex. Aug. 11, 1999) (citing Schuchart & Assocs. V. Solo Serve Corp., 1983 WL 1147, at *23 (W.D.

Tex. June 29, 1983)).

        73.      The Texas Class is defined as:

         ALL WASTE DISPOSAL DRIVERS WHO WORKED FOR C6 DISPOSAL
         SYSTEMS, INC. IN TEXAS, AT ANY TIME FROM APRIL 3, 2015
         THROUGH THE FINAL DISPOSITION OF THIS MATTER (“Texas
         Class” or “Texas Class Members”).

        74.      Plaintiff Taylor and the Texas Class Members are entitled to recover their unpaid

“straight time” or “gap time” wages for services rendered on behalf of C6. These claims are

independent of Plaintiff Taylor’s claims for unpaid overtime wages pursuant to the FLSA, and they




Original Collective/Class Action Complaint                                                      Page 11
                Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 12 of 16



are therefore not preempted by the FLSA. See Carman v. Meritage Homes Corp., 37 F. Supp. 3d 860, 867

(S.D. Tex. 2014).

          75.     Plaintiff Taylor and the Texas Class Members provided valuable services for C6, at

C6’s direction and with C6’s acquiescence.

          76.     C6 accepted Plaintiff Taylor and the Texas Class Members’ services and benefited

from Plaintiff Taylor’s timely dedication to C6’s customers.

          77.     C6 was aware that Plaintiff Taylor and the Texas Class Members expected to be

compensated for the services they provided to C6.

          78.     C6 has therefore benefited from services rendered by the Plaintiff Taylor and the

Texas Class Members and they are entitled to recover pursuant to the equitable theory of quantum

meruit.

B.        TEXAS COMMON LAW CLASS ALLEGATIONS

          79.     The Texas Common Law Plaintiffs bring their Texas Common Law Claims as a class

action pursuant to Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals

employed by C6 to work in Texas since April 3, 2015. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 16.051.

          80.     Class action treatment of the Texas Common Law Class Members is appropriate

because, as alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are

satisfied.

          81.     The number of Texas Common Law Class Members is so numerous that joinder of

all class members is impracticable.

          82.     Plaintiff Taylor is a member of the Texas Common Law Class, his claims are typical

of the claims of other class members, and he has no interests that are antagonistic to or in conflict

with the interests of the other class members.

Original Collective/Class Action Complaint                                                       Page 12
              Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 13 of 16



        83.        Plaintiff Taylor and his counsel will fairly and adequately represent the class

members and their interests.

        84.        Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual

class members and because a class action is superior to other available methods for the fair and

efficient adjudication of this litigation.

        85.        Accordingly, the Texas Common Law Class should be certified as defined in

Paragraph 73.


                                                   VI.
                                             RELIEF SOUGHT

        86.        Plaintiff respectfully prays for judgment against C6 as follows:

                   a.      For an Order certifying the FLSA Collective as defined in Paragraph 42 and

requiring C6 to provide the names, addresses, e-mail addresses, telephone numbers, and social security

numbers of all putative collective action members;

                   b.      For an Order approving the form and content of a notice to be sent to the

FLSA Collective Members advising them of the pendency of this litigation and of their rights with

respect thereto;

                   c.      For an Order pursuant to Section 16(b) of the FLSA finding C6 liable for

unpaid back wages due to Plaintiff (and those FLSA Collective Members who have joined in the suit),

and for liquidated damages equal in amount to the unpaid compensation found due to Plaintiff (and

those FLSA Collective Members who have joined in the suit);

                   d.      For an Order certifying the Texas Class as defined in Paragraph 73 and

designating Plaintiff Taylor as the Class Representative of the Texas Class.




Original Collective/Class Action Complaint                                                           Page 13
               Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 14 of 16



                 e.      For an Order pursuant to the Texas Act awarding the Texas Class Members

all damages allowed by law;

                 f.      For an Order awarding the costs of this action;

                 g.      For an Order awarding attorneys’ fees;

                 h.      For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                 i.      For an Order awarding Plaintiff Taylor a service award as permitted by law;

                 j.      For an Order compelling the accounting of the books and records of C6, at

C6’s expense; and

                 k.      For an Order granting such other and further relief as may be necessary and

appropriate.




Original Collective/Class Action Complaint                                                    Page 14
             Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 15 of 16



Date: April 3, 2019                                Respectfully submitted,

                                                   ANDERSON ALEXANDER, PLLC

                                             By:   /s/ Clif Alexander
                                                   Clif Alexander
                                                   Federal I.D. No. 1138436
                                                   Texas Bar No. 24064805
                                                   clif@a2xlaw.com
                                                   Lauren E. Braddy
                                                   Federal I.D. No. 1122168
                                                   Texas Bar No. 24071993
                                                   lauren@a2xlaw.com
                                                   Alan Clifton Gordon
                                                   Federal I.D. No. 19259
                                                   Texas Bar No. 00793838
                                                   cgordon@a2xlaw.com
                                                   Carter T. Hastings
                                                   Federal I.D. No. 3101064
                                                   Texas Bar No. 24101879
                                                   carter@a2xlaw.com
                                                   819 N. Upper Broadway
                                                   Corpus Christi, Texas 78401
                                                   Telephone: (361) 452-1279
                                                   Facsimile: (361) 452-1284

                                                   Attorneys for Plaintiffs and the Putative Class
                                                   Members




Original Collective/Class Action Complaint                                                     Page 15
             Case 5:19-cv-00347 Document 1 Filed 04/03/19 Page 16 of 16



                                    CERTIFICATE OF SERVICE

        I hereby certify that on April 3, 2019, I electronically filed the foregoing document with the

clerk of the court for the U.S. District Court, Western District of Texas using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to the

attorneys of record who have consented in writing to accept this Notice as service of this document

by electronic means.

                                                         /s/ Clif Alexander
                                                         Clif Alexander




Original Collective/Class Action Complaint                                                       Page 16
